United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3743
                                   ___________

Kristin A. Marrotte,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota.
Jo Anne B. Barnhart, Commissioner,   *    [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: August 6, 2004
                                Filed: August 13, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Kristin A. Marrotte appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Having reviewed the
record, see Fredrickson v. Barnhart, 359 F.3d 972, 976 (8th Cir. 2004) (standard of
review), we affirm.




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
       In her June 2000 applications and related documents, Marrotte alleged
disability since November 1993 from fibromyalgia, chronic migraines, neck pain,
Bell’s palsy, depression, and anxiety. She later revised her alleged onset date to mid-
June 2000. After a hearing at which a psychological expert (PE) and vocational
expert (VE) testified, an administrative law judge (ALJ) determined that Marrotte’s
impairments--including fibromyalgia, headaches, and depression with anxiety--were
severe but not of listing-level severity, and that her residual functional capacity (RFC)
did not preclude her past relevant work (PRW) in jewelry making.

       Marrotte raises numerous challenges to the ALJ’s credibility findings.
Although some of Marrotte’s contentions have force, we find that the ALJ’s
credibility findings are nonetheless entitled to deference. See Gregg v. Barnhart, 354
F.3d 710, 714 (8th Cir. 2003) (if ALJ explicitly discredits claimant and gives good
reasons for doing so, court will normally defer to credibility determination). Among
other things, we disagree with Marrotte’s assertion that the ALJ was required to
discuss her prior work record and her illness-related job losses, see Tucker v.
Barnhart, 363 F.3d 781, 783 (8th Cir. 2004) (ALJ need not discuss each factor listed
in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), so long as analytical
framework is recognized and considered); and in any event, Marrotte’s earnings
record for the nine years preceding 2000 does not help her, see Fredrickson, 359 F.3d
at 976-77 (claimant properly discredited in part due to sporadic work record,
reflecting relatively low earnings and multiple years with no reported earnings,
pointing to potential lack of motivation to work). While there is a statement from her
last employer indicating that Marrotte lost that job due to frequent absences, nothing
in the record establishes that Marrotte lost other jobs due to illness. Further, the
ALJ’s finding that the record suggested that Marrotte was seeking care only to
establish evidence supporting a disability claim is supported by substantial evidence:
for example, Marrotte testified that her Medicaid coverage ended in January 2001 and
did not begin again until shortly before the April 2002 hearing, but the medical
records indicate that once Physician’s Assistant (PA) Debra Brandt completed a

                                          -2-
disability form for Marrotte in July 2000, Marrotte saw Brandt only once more in
August 2000; and Marrotte’s rationale (lack of transportation) for choosing not to
participate in a July 2000 pain-management program is suspect, given pain-center
notes indicating that family members brought her to the center, and her testimony that
she had a car and sometimes drove. See id. at 976 (substantial evidence is less than
preponderance but enough that reasonable person would find it adequate to support
decision). And as to the ALJ’s reliance on references to narcotic-seeking behavior,
while PA Brandt found Marrotte’s symptoms real and not due to drug-seeking
behavior, an emergency room physician noted his concern over Marrotte’s use of
narcotics, Marrotte twice specifically requested stronger narcotics from Brandt, she
was getting narcotics from both Brandt and emergency room physicians during the
same period, and in November 2001 she requested a narcotic analgesic from another
doctor for fibromyalgia and a slight headache.

      We also reject Marrotte’s challenge to the ALJ’s RFC findings. The ALJ
properly discounted the May 2001 RFC opinion of PA Brandt about disabling
migraines, fibromyalgia, and depression, as there is no evidence that she treated
Marrotte after August 2000, and thus her opinion is not supported by treatment
records; the medications she prescribed earlier for depression reportedly helped; and
Marrotte never sought counseling. See 20 C.F.R. §§ 404.1513(a), (d); 416.913(a),
(d) (2004) (PAs are not acceptable medical sources but may provide evidence
showing severity of impairments and how they affect ability to work); cf. Bentley v.
Shalala, 52 F.3d 784, 787 (8th Cir. 1995) (ALJ may reject any medical expert’s
conclusions if they are inconsistent with record as whole). As to Dr. Craig Mills’s
November 2000 RFC opinion, it was rendered after a one-time evaluation, and Dr.
Mills did not specify Marrotte’s restrictions, stating only that she would have
problems with repetitive activities. See Singh v. Apfel, 222 F.3d 448, 452 (8th Cir.
2000) (opinion of consulting physician who examines claimant once or not at all
generally does not constitute substantial evidence); cf. Holmstrom v. Massanari, 270
F.3d 715, 721 (8th Cir. 2001) (treating physician’s vague and conclusory opinion is

                                         -3-
not entitled to deference). And the “DBQ” finding Marrotte references--indicating
she is capable of no more than sedentary work--is not inconsistent with the ALJ’s
determination that Marrotte could perform her PRW in jewelry making, which was
categorized by the VE as a sedentary job. Finally, the ALJ’s RFC findings are
consistent--except for the purported need to nap frequently, and the 3-4 bad days a
week--with Marrotte’s testimony concerning her RFC; and they are supported by the
RFC findings of Social Security Administration reviewing physicians and of the PE.
See Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004) (RFC determination is
based on medical records, observations of treating physicians and others, and
claimant’s own description of her limitations). As to Marrotte’s argument about the
VE’s response to a hypothetical posed by the ALJ, VE testimony was not required
here. See Banks v. Massanari, 258 F.3d 820, 827 (8th Cir. 2001) (VE testimony is
not required at step four where claimant retains burden of showing she cannot
perform her past relevant work).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                        -4-